As filed with the Securities and Exchange Commission on March 25, 2011. Registration No. 333-28827 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO.1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 CENTURY ALUMINUM COMPANY (Exact name of registrant as specified in its charter) Delaware 13-3070826 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) Century Aluminum Company 2511 Garden Road Building A, Suite 200 Monterey, California (831) 642-9300 (Address of Principal Executive Offices) (Zip Code) CENTURY ALUMINUM OF WEST VIRGINIA, INC./UNITED STEELWORKERS OF AMERICA SAVINGS PLAN (Full title of the plan) William J. Leatherberry, Esq. Executive Vice President and General Counsel Century Aluminum Company 2511 Garden Road Building A, Suite 200 Monterey, California 93940 (831) 642-9300 (Name, address and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated Filer ¨ Accelerated Filer x Non-accelerated Filer ¨ Smaller reporting company ¨ (Do not check if a smaller reporting company) Explanatory Note – Deregistration of Securities On June 9, 1997, Century Aluminum Company (the “Registrant”) filed a registration statement on FormS-8 (No.333-28827) (the “Registration Statement”) with the Securities and Exchange Commission, registering 25,000 shares of the Registrant’s common stock, current par value $0.01 per share (the “Common Stock”), and an indeterminate amount of plan interests, to be offered or sold pursuant to the Century Aluminum of West Virginia, Inc./United Steelworkers of America Savings Plan (the “USW Plan”). The USW Plan no longer offers Common Stock as an investment option. The USW Plan otherwise continues in force. Accordingly, the Registrant hereby deregisters all shares of Common Stock and such indeterminate amount of plan interests, in each case, previously registered for offering or sale pursuant to the USW Plan that remain unissued. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 8. Exhibits Exhibit Number Exhibit Power of Attorney SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Monterey, State of California, on March 25, 2011. CENTURY ALUMINUM COMPANY By /s/ William J. Leatherberry William J. Leatherberry Executive Vice President and General Counsel Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities indicated on March 25, 2011. /s/ Logan W. Kruger President and Chief Executive Officer (Principal Executive Officer) and Director Logan W. Kruger /s/ Michael A. Bless Executive Vice President and Chief Financial Officer (Principal Financial Officer) Michael A. Bless /s/ Steve Schneider Senior Vice President and Chief Accounting Officer (Principal Accounting Officer) Steve Schneider * Chairman of the Board and Director John P. O’Brien * Director Jarl Berntzen * Director Robert E. Fishman, Ph.D. * Director John C. Fontaine * Director Daniel Goldberg * Director Peter Jones * Director Catherine Z. Manning * Director Andrew Michelmore * Director Willy R. Strothotte * Director Jack E. Thompson *By: /s/ William J. Leatherberry Attorney-in-fact William J. Leatherberry The Plan.Pursuant to the requirements of the Securities Act of 1933, the trustee of the Plan has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Monterey, State of California, on March 25, 2011. CENTURY ALUMINUM COMPANY By /s/ William J. Leatherberry William J. Leatherberry Executive Vice President and General Counsel Exhibit Index Exhibit Number Exhibit Power of Attorney
